FILED
                             NOT FOR PUBLICATION                               DEC 20 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GILBERT J. ARENAS, Jr., an individual,             No. 11-56622

               Plaintiff - Appellant,              D.C. No. 2:11-cv-05279-DMG-
                                                   PJW
  v.

SHED MEDIA US, INC., a Delaware                    MEMORANDUM *
corporation,

               Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                       Dolly M. Gee, District Judge, Presiding

                           Submitted December 19, 2011 **


Before: GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Gilbert Arenas, Jr. appeals the district court’s denial of his request for a

preliminary injunction against Shed Media US, Inc. We have jurisdiction under 28

U.S.C. § 1292(a)(1), and we affirm. Arenas sought injunctive relief based on his

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims for common law misappropriation of likeness and trademark infringement.

The district court concluded that he was unlikely to prevail on his claims.

      We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider); Sports Form, Inc. v. United Press Int’l, Inc.,

686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review). We

conclude the district court did not abuse its discretion. Accordingly, we affirm the

district court’s order denying the preliminary injunction.

      AFFIRMED.




                                            2                                     11-56622